Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered October 2, 2003, convicting her of man*461slaughter in the first degree, upon her plea of guilty, and imposing sentence. By decision and order dated March 14, 2005, this Court affirmed the judgment on the ground that the defendant knowingly, intelligently, and voluntarily waived her right to appeal, which included any challenge to her sentence (see People v Billingslea, 16 AD3d 516 [2005]). On February 16, 2006 the Court of Appeals reversed the order of this Court, finding an invalid waiver of the right to appeal, and remitted the matter to this Court to consider the defendant’s excessive sentence claim (see People v Billingslea, 6 NY3d 248 [2006]).
Ordered that the judgment is affirmed.
The sentence imposed was not excessive (see People v Borgwin, 23 AD3d 491 [2005], lv denied 6 NY3d 809 [2006]; People v Brown, 13 AD3d 548, 549 [2004]; People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Miller, Luciano and Spolzino, JJ., concur.